There is a motion to dismiss the appeal in the above-entitled cause, upon the ground, among others, "that the case-made was not served upon the defendant in error or its counsel within three days after the motion for a new trial was overruled, as provided by law, and was not served upon the defendant in error or its counsel within the extension of time granted *Page 407 
by the trial court for the plaintiffs in error to prepare and serve the case-made."
The record shows that the case-made was not served until three days after the expiration of the time granted by the court to the plaintiffs in error to prepare and serve the case-made upon the defendant in error or its counsel. That is a sufficient ground for dismissal.
The appeal is dismissed.
All the Justices concur.